
	
		I
		112th CONGRESS
		2d Session
		H. R. 6119
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2012
			Mr. Honda introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To establish a program to accelerate entrepreneurship and
		  innovation by partnering world-class entrepreneurs with Federal
		  agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Entrepreneur-in-Residence Act of
			 2012.
		2.DefinitionsIn this Act:
			(1)The term
			 Director means the Director of the Office of Personnel
			 Management.
			(2)The term
			 program means the Federal entrepreneur-in-residence program
			 established under section 3(a).
			(3)The term
			 entrepreneur-in-residence means an individual appointed to a
			 position under the program.
			(4)The term
			 agency means an Executive agency, as defined in section 105 of
			 title 5, United States Code.
			3.Federal
			 entrepreneur-in-residence program
			(a)Program
			 establishedThe Director, in consultation with the Administrator
			 of the Small Business Administration and the Secretary of Commerce, shall
			 establish a Federal entrepreneur-in-residence program under which the Director,
			 with the concurrence of the head of an agency, may appoint an
			 entrepreneur-in-residence to a position in the excepted service in the agency
			 to carry out the duties described in subsection (d).
			(b)Mission of
			 programThe mission of the program shall be to—
				(1)provide for better
			 outreach by the Federal Government to the private sector;
				(2)strengthen
			 coordination and interaction between the Federal Government and the private
			 sector on issues relevant to entrepreneurs and business concerns; and
				(3)make Federal
			 programs simpler, quicker, more efficient, and more responsive to the needs of
			 business concerns and entrepreneurs.
				(c)Appointments
				(1)In
			 generalThe Director—
					(A)shall appoint
			 entrepreneurs-in-residence under the program during each year; and
					(B)may not appoint
			 more than 10 entrepreneurs-in-residence during any year.
					(2)SelectionThe
			 Director shall select entrepreneurs-in-residence from among individuals
			 who—
					(A)are successful in
			 their field;
					(B)have demonstrated
			 success in working with business concerns and entrepreneurs; or
					(C)have successfully
			 developed, invented, or created a product and brought the product to the
			 marketplace.
					(3)PlacementIn
			 appointing entrepreneurs-in-residence, the Director shall—
					(A)give priority to
			 placing entrepreneurs-in-residence across the Federal Government at separate
			 agencies; and
					(B)to the extent
			 practicable, not appoint more than 2 entrepreneurs-in-residence to positions in
			 the same agency during the same year.
					(4)Terms of
			 appointmentAn entrepreneur-in-residence—
					(A)shall be a
			 full-time employee of the agency to which the entrepreneur-in-residence is
			 appointed; and
					(B)may not serve as
			 an entrepreneur-in-residence for more than a period of 2 years.
					(d)DutiesAn
			 entrepreneur-in-residence shall—
				(1)assist Federal
			 agencies in improving outreach to business concerns and entrepreneurs;
				(2)provide
			 recommendations to the head of the agency employing the
			 entrepreneur-in-residence on inefficient or duplicative programs, if any, at
			 the agency;
				(3)provide
			 recommendations to the head of the agency employing the
			 entrepreneur-in-residence on methods to improve program efficiency at the
			 agency or new initiatives, if any, that may be instituted at the agency;
				(4)facilitate
			 meetings and forums to educate business concerns and entrepreneurs on programs
			 or initiatives of the agency employing the entrepreneur-in-residence;
				(5)facilitate
			 in-service sessions with employees of the agency employing the
			 entrepreneur-in-residence on issues of concern to business concerns and
			 entrepreneurs; and
				(6)provide technical
			 assistance or mentorship to business concerns and entrepreneurs in accessing
			 programs at the agency employing the entrepreneur-in-residence.
				(e)Compensation
				(1)In
			 generalExcept as provided in paragraph (2), the rate of basic
			 pay payable to an entrepreneur-in-residence shall be determined in accordance
			 with regulations prescribed by the Director, but shall in no event be less than
			 the minimum rate of basic pay payable for grade GS–10 of the General Schedule
			 nor more than the rate payable for level II of the Executive Schedule.
				(2)Highest rate
			 allowableThe rate of basic pay payable to an
			 entrepreneur-in-residence may be increased to the rate payable for level II of
			 the Executive Schedule if—
					(A)the rate last payable to such
			 entrepreneur-in-residence, before the effective date of the increase, is equal
			 to the highest rate allowable under paragraph (1);
					(B)the entrepreneur-in-residence has
			 satisfactorily completed at least 1 year of service, in a position under this
			 section, within the employing agency; and
					(C)the employing agency has a performance
			 appraisal system which, as of such effective date, is certified under section
			 5307(d)(2) of title 5, United States Code.”.
					(f)ReportingAn
			 entrepreneur-in-residence shall report directly to the head of the agency
			 employing the entrepreneur-in-residence.
			(g)Authority To
			 establish working groupThe Director may establish an informal
			 working group of entrepreneurs-in-residence to allow for
			 entrepreneurs-in-residence to meet to discuss best practices, experiences, and
			 recommendations in order to create an informal knowledge base for current and
			 future entrepreneurs-in-residence.
			(h)TerminationThe
			 Director may not appoint an entrepreneur-in-residence under this section after
			 September 30, 2016.
			
